Citation Nr: 1125411	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  09-50 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Veteran and his wife testified by videoconference at a July 2010 hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's service treatment records show multiple complaints of sleep disturbance; lay statements establish the occurrence of snoring and apnea episodes during the Veteran's period of service.

2.  Sleep apnea is currently diagnosed.

3.  The evidence of record relates the Veteran's sleep apnea to his military service.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. § 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for sleep apnea, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's service treatment records document his multiple reports of sleep disturbance, to include his May 1993 subjective Report of Medical History in which the Veteran endorsed having trouble sleeping, and not feeling rested despite getting 8 or more hours of sleep per night.  However, the October 2005 subjective Report of Medical History indicated the Veteran's answer of "no" to having had frequent trouble sleeping, and the October 2005 objective Report of Medical Examination did not document or diagnose sleep apnea or other sleep disorder.  

Subsequent to service, a September 2007 private sleep study concluded that the Veteran had severe obstructive sleep apnea; the accompanying report noted that optimal treatment for the condition would be nasal Continuous Positive Airway Pressure (CPAP), with potential for future surgery.  An October 2007 military facility treatment record listed "snoring" as one of the Veteran's continuing medical problems.  A December 2007 military facility treatment record diagnosed severe sleep apnea and noted that the Veteran would be referred to the otorhinolaryngology department for evaluations of his upper airways.  

In a January 2010 letter, a military physician provided a nexus opinion as to the etiology of the Veteran's sleep apnea.  In reviewing the Veteran's service treatment records, the physician noted that even though the Veteran's reported sleep disturbances had been documented throughout his military service by medical professionals, sleep apnea had not been diagnosed.  However, he noted, this may have occurred because awareness of sleep apnea as a condition was not widespread until 1996.  Thus, he stated, the lack of medical documentation of sleep apnea during service may have been the result of the medical professionals not having the understanding of sleep disorders, and having made such consequent diagnoses, evaluations, and respective treatment.  Therefore, it was his medical opinion that the Veteran's sleep apnea had its inception in military service, prior to the Veteran's February 2006 separation from service and the 2007 sleep study.  

The physician offering this opinion is an expert in the field in otorhinolaryngology, the field specializing in disorders such as sleep apnea.  Further, his opinion is based on review of the Veteran's documented medical history and supported by a completely rationale.  For these reasons, the Board finds his opinion both credible and probative to the issue on appeal.

The military physician's opinion is bolstered by the lay observations of the Veteran's wife, to whom the Veteran has been married for more than 20 years.  In a December 2009 letter, she recalled that his snoring was not bad when they first met in 1987.  But, she noted, it became worse after his return from overseas service in Desert Shield in 1990, and by 1992, he not only snored, but had periods of sleep where he would gasp for breath.  Other lay statements, from the Veteran's son, friends, and former fellow service members, echo these observations; the statements from the Veteran's fellow service members are especially probative as they establish the occurrence of symptoms indicative of sleep apnea during the Veteran's military service.

Thus, the evidence reflects credible lay observations of sleep apnea symptoms such as snoring and apnea episodes during periods of sleep.  In this regard, the Veteran's wife's statements are especially credible; she is the most acutely aware, due to the nature of her relationship with the Veteran, of his nightly sleeping patterns.  To the extent that the Veteran denied having experienced "difficulty" sleeping in several subjective reports of medical history over his multiple decades of service, sleep apnea does not necessarily indicate insomnia or other interruption of sleep, only symptoms during sleep, of which the Veteran may not have been aware in the early development of his diagnosed condition.  

Ultimately, the Veteran has a current diagnosis of sleep apnea which has been found to be related to service by the sole probative opinion of record.  Credible lay statements, to include the Veteran's wife's written letter and her testimony at the Veteran's July 2010 Board hearing, establish continuity of sleep apnea symptomatology beginning prior to the Veteran's separation from service.  Resolving any reasonable doubt in the Veteran's favor, service connection for sleep apnea is warranted.


ORDER

Entitlement to service connection for sleep apnea is granted, subject to the applicable regulations concerning the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


